             Case 1:18-vv-00138-UNJ Document 43 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0138V
                                       Filed: May 28, 2019
                                         UNPUBLISHED


    STEVEN STREETER,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                       Guillain-Barre Syndrome (GBS)
    AND HUMAN SERVICES,

                         Respondent.


Patricia Ann Finn, Patricia Finn, P.C., Nanuet, NY, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On January 29, 2018, Steven Streeter (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he received an
influenza (“flu”) vaccine on January 19, 2016, and subsequently suffered from Guillain-
Barré syndrome (“GBS”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On May 28, 2019, respondent filed a combined Rule 4(c) report and Proffer on
Damages in which he concedes that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report/Proffer at 1. Specifically, respondent states that

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.

                                                      1
         Case 1:18-vv-00138-UNJ Document 43 Filed 08/14/19 Page 2 of 2



“[b]ased on the medical records . . . petitioner has satisfied the criteria set forth in the
revised Vaccine Injury Table and the Qualifications and Aids to Interpretation, which
afford petitioners a presumption of causation if onset of GBS occurs between three and
forty-two days after receipt of a seasonal flu vaccination and there is no apparent
alternative cause.” Id. at 4. Respondent further agrees that the medical records
demonstrate that petitioner has experienced the residual effects of his GBS for more
than six months and therefore, has satisfied all legal prerequisites for compensation
under the Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2
